Citation Nr: 0808636	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to August 27, 1999, 
for the grant of Dependency and Indemnity Compensation 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran had active service from May 1942 to August 1945.  
The veteran served in World War II during the Rhineland 
Campaign.  The veteran received a Purple Heart.  He died in 
December 1997.  The appellant is his widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appellant testified before a decision review officer in 
October 2004.  A transcript of the hearing has been made and 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

On a VA Form 21-4138 received in April 2005, prior to 
certification to the Board in May 2005, the appellant 
indicated that she wished to participate in "the appeals 
teleconferencing option" or "the travel board, whichever is 
soonest."

No action was taken in response to this request.  
Accordingly, a remand is required to provide the appellant 
with an opportunity to appear at a Travel Board hearing or a 
Travel Board videoconference hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), 20.704 (2007).




Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing at the RO before a Veterans Law 
Judge.  The appellant should be notified 
in writing of the date, time and location 
of the hearing.

The case should be returned to the Board, if in order.  By 
this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The purpose of this remand is 
to afford the appellant due process of law.  The appellant 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

